UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DENITA HILL,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cr-00225-GLR-1)


Argued:   October 28, 2016                 Decided:   November 29, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joanna Beth Silver, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Tamera Lynn Fine,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Joshua
Felsen, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        A jury convicted Denita Hill of one count of wire fraud

conspiracy and two counts of aggravated identity theft. Hill now

appeals,     arguing         that     the    district         court     clearly       erred    in

imposing a two-level enhancement for obstruction of justice. For

the following reasons, we affirm.

                                                 I.

     Hill worked as an accountant with the City of Baltimore’s

Finance    Department         Bureau        of   Accounting      and     Payroll       Services

(BAPS). As relevant here, Hill’s job entailed verifying the non-

receipt of lost or stolen checks and completing paperwork for

the reissuance of such checks. Hill become disgruntled with her

employment       and   began       creating       a    plan    with    her   friend      Robert

Johnson. Hill told Johnson that she had found a way to steal

money    without       anyone       noticing—by            reissuing    checks     that       had

already been cashed by their recipients. Hill said she could

reissue the checks, sign them over to Johnson, and he could cash

them.     Hill    also       told     Johnson          that    she     could    handle        any

investigation.         The     two    agreed          to    Hill’s    plan     and,    on     two

separate occasions, Hill submitted and processed paperwork for

duplicate    checks          for     lump-sum         retirement       benefits       that    had

already been cashed by their recipients. After the checks were

issued by other BAPS employees, Hill gave them to Johnson, who

cashed them.

                                                 2
      Shortly thereafter, Joyce Lochridge, a fraud investigator

for M&T Bank, became suspicious of the deposits and contacted

Russell Connelly, an agent with the City of Baltimore’s Office

of the Inspector General. Conelley contacted a supervisor in the

Finance Department to inquire about the paperwork supporting the

checks.      Conelley        also     tried     unsuccessfully    to     contact    the

retirees directly.

      Less    than      an     hour     after     Conelley     called    the   Finance

Department, Hill (unsolicited) called Conelley to tell him that

she   had    looked   into      the     checks    and   that   they     were   properly

reissued. Hill told Conelley that she had spoken to the retirees

and both told her they had received the checks and signed them

over to Johnson. Conelley pressed Hill, asking why two unrelated

retirees would both sign their checks over to Johnson, and Hill

opined that the retirees might be trying to avoid a garnishment.

Conelley spoke again with Lochridge, and Lochridge told him of a

similar conversation that she had with Hill. Later that day,

Conelley interviewed Hill. During that interview, Hill repeated

her earlier explanation that she had investigated the checks and

determined that there was no impropriety. She further claimed

that she did not know Johnson.

      After speaking with Hill, Conelley resumed his efforts to

find the underlying paperwork supporting the reissuance of the

checks. As part of this effort, he went to the BAPS office to

                                              3
lead a search. During the search, Conelley determined that the

paperwork supporting the two checks was not with the paperwork

for   other   checks       reissued   on    those     days.    In    fact,   although

multiple employees aided Conelley in this search, the paperwork

was never recovered. Several BAPS employees testified that they

would never reissue a check without the corresponding paperwork.

For   example,     Kevin    Logan—who      had   reissued      one   of    the       checks

cashed   by    Johnson—testified        that     he    specifically        remembered

having supporting paperwork when he issued the check.

      Based on the foregoing, a federal grand jury indicted Hill

and Johnson on one count of wire fraud conspiracy, in violation

of 18 U.S.C. § 1349, two counts of substantive wire fraud, in

violation     of   18   U.S.C.   § 1343,       and    two   counts    of   aggravated

identity theft, in violation of 18 U.S.C. § 1028A. Johnson pled

guilty, but Hill proceeded to trial. A jury convicted Hill of

wire fraud conspiracy and the two counts of aggravated identity

theft but acquitted her of the substantive wire fraud counts.

      Following     trial,     the    probation       office    prepared         a    Pre-

Sentence Report (PSR), recommending a two-level enhancement for

obstruction of justice under U.S.S.G. § 3C1.1. The PSR noted

that “[i]n addition to destroying evidence, Ms. Hill reportedly

reached out to investigators after the investigation was under

way and tried to derail the investigation. In addition, she lied

to investigators during an interview.” (J.A. 958).

                                           4
       At      sentencing,       Hill        objected           to        the        obstruction

enhancement. She conceded that she intended to obstruct justice

but argued that she failed to do so as defined by the Guidelines

because       the    investigation           uncovered           that          she     was    the

perpetrator. In response to this argument, the district court

noted that “even if the delay is for a day, I mean, that day

bought her a day to potentially grind the evidence, grind the

paperwork.” (J.A. 987-88). The court also asked the Government

to make its strongest case that Hill’s conduct fell within the

enhancement. The Government argued that the missing paperwork

was material to its case because it kept them from being able to

complete a paper trail back to Hill and likely led to Hill’s

acquittal on the substantive wire fraud count.

       Following         argument,     the    district          court      held       that     the

evidence supported the enhancement. The court found that Hill’s

conduct      obstructed       justice    in       three    ways.       First,         the    court

referred to Johnson’s testimony that Hill “had a plan in place

to be able to thwart the investigation.” (J.A. 994). Second, the

court       found   by    a   preponderance         of     the       evidence        that    Hill

destroyed the paperwork and then explained that the “missing

documentation       clearly      was    material          and    .    .    .    hindered      the

investigation.” (J.A. 994). Finally, the court noted that Hill

made    “material         misrepresentations”             to     Agent         Conelley      that

“obstructed the investigation in this case, and hindered it”

                                              5
because    the    misrepresentations             bought    her    additional         time    to

destroy the paperwork and cover her tracks. (J.A. 994).

      With the obstruction enhancement, the district court found

that Hill’s offense level was 19 and her Guidelines range was

30-37 months. The court then varied downward four levels and

sentenced    Hill     to    18    months    imprisonment          on     the      wire   fraud

count. The court also sentenced Hill to an additional 24 months

imprisonment        on     the        aggravated         identity        theft        counts,

consecutive to the 18-month sentence for wire fraud conspiracy,

for   a   total   sentence       of    42   months       imprisonment.         Hill      timely

appealed.

                                            II.

      On appeal, Hill challenges only the two-level enhancement

for obstruction of justice. We review the district court’s legal

interpretations       of    the       Guidelines     de     novo       and     its    factual

findings for clear error. United States v. Medina-Campo, 714

F.3d 232, 234 (4th Cir. 2013). When, as here, a district court

offers      several        independent           bases      for        the        obstruction

enhancement, we need only uphold one in order to affirm. United

States v. Ashers, 968 F.2d 411, 414 (4th Cir. 1992) (holding

that “if the enhancement was applied properly on an alternative

basis,    the     resulting       adjusted        offense        level       is    correctly

determined”).



                                             6
     The    enhancement      for   obstruction      of    justice,   U.S.S.G.    §

3C1.1, provides:

     If (1) the defendant willfully obstructed or impeded,
     or attempted to obstruct or impede, the administration
     of   justice  with   respect  to   the  investigation,
     prosecution, or sentencing of the instant offense of
     conviction . . . increase the offense level by 2
     levels.

Application Note 4(G) states that “providing a materially false

statement     to   a   law   enforcement      officer      that   significantly

obstructed or impeded the official investigation or prosecution

of   the   instant     offense”    warrants       the    enhancement.    U.S.S.G.

§ 3C1.1, app. note 4(G).

     We hold that the district court did not clearly err in

finding that Hill provided materially false statements to a law

enforcement    officer. *    To    begin,   the    statements     Hill   made   to

Conelley during her phone call and later interview were both

material and false. A statement is material under § 3C1.1 when

“if believed,” the statement “would tend to influence or affect

the issue under determination.” U.S.S.G. § 3C1.1, app. note 6.

Hill’s statements, in which she offered a false explanation for

the need to reissue the checks and explained why the recipients


     * On appeal, Hill argues for the first time that Conelley is
not a “law enforcement officer” for purposes of the enhancement.
The district court did not plainly err in finding otherwise;
Agent Conelley served as the lead agent in Hill’s prosecution
and worked for the city agency responsible for investigating
fraud by city employees.



                                       7
would     turn    the     checks           over        to    Johnson       clearly        meet      the

“conspicuously          low”        bar    for     materiality.            United        States      v.

Gormley, 201 F.3d 290, 294 (4th Cir. 2000) (internal quotation

marks   omitted).        Likewise,          the    district          court    did       not   err    in

finding       that      the     statements              significantly          obstructed           the

investigation because, as the court explained, they bought Hill

time to destroy the underlying paperwork and cover her tracks.

That    the    jury     acquitted          Hill     of       the    wire     fraud      charges      is

further       support         for     the        court’s           conclusion        that     Hill’s

statements        significantly                 impeded        the         investigation            and

prosecution.         Moreover,            the    fact        that     Hill        was    ultimately

unsuccessful in her attempts to divert the investigation does

not let her escape the enhancement. See United States v. Hicks,

948 F.2d 877, 884-85 (4th Cir. 1991) (applying enhancement for

obstruction when defendant threw cocaine out of his car during a

high speed chase but, after arrest, helped officers recover the

evidence).

                                                 III.

       Because the district court did not clearly err in finding

that    Hill     made    materially             false       statements       to    Conelley       that

significantly impeded the investigation and prosecution, we find

that the court correctly imposed the two-level enhancement for




                                                   8
obstruction of justice. We accordingly affirm Hill’s conviction

and sentence.

                                                       AFFIRMED




                               9